UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6896


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY GERARD PARSON, a/k/a Jarue,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:04-cr-00018-RLV-CH-11)


Submitted:   February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Gerard Parson, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Gerard Parson appeals the district court’s order

denying    his   motion    for   reduction   of    sentence     pursuant   to   18

U.S.C. § 3582(c) (2006), and its subsequent order denying his

motion for reconsideration.         The district court granted Parson’s

motion to file an untimely notice of appeal as to its order

denying reconsideration, but denied it as to its order denying

his motion for reduction of sentence.              Parson did not appeal the

district    court’s    order     disposing    of   his   motion    to   file    an

untimely notice of appeal, and thus only the district court’s

order denying reconsideration is properly before us.                    We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm.       United States v. Parson, No. 5:04-cr-00018-RLV-CH-11

(W.D.N.C.    Apr.    17,   2009).     We     dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                       2